
	

113 HR 1943 IH: Super Pollutant Emissions Reduction Act of 2013
U.S. House of Representatives
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1943
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2013
			Mr. Peters of
			 California (for himself and Mr.
			 Huffman) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To establish a task force to review policies and measures
		  to promote, and to develop best practices for, reduction of short-lived climate
		  pollutants, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Super Pollutant Emissions Reduction
			 Act of 2013 or the SUPER Act of 2013.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 makes the following findings:
				(1)Carbon dioxide is
			 estimated to account for 55 to 60 percent of anthropogenic radiative forcing
			 (or manmade global warming), while the remainder is driven by non-carbon
			 dioxide climate pollutants, primarily short-lived climate pollutants. These
			 short-lived climate pollutants, or super pollutants, have shorter
			 atmospheric lifespans than carbon dioxide but cause much more warming per
			 molecule, and in many cases the emissions are growing much faster than carbon
			 dioxide.
				(2)Several of the
			 short-lived climate pollutants are also potent air pollutants that harm human
			 health and reduce crop yields. Reducing these pollutants can save thousands of
			 lives every year in the United States and millions globally, while also
			 increasing agricultural production.
				(3)International efforts to address
			 short-lived climate pollutants are underway, including the Climate and Clean
			 Air Coalition to Reduce Short-Lived Climate Pollutants, led by the Department
			 of State and the United Nations Environment Programme, the Global Methane
			 Initiative, and the negotiation of amendments to the Montreal Protocol on
			 Substances that Deplete the Ozone Layer.
				(4)Many of the
			 technologies to reduce short-lived climate pollutants already exist, but
			 adoption of such technologies has been slow.
				(5)The Federal
			 Government has a number of programs and initiatives some of which aim to, or
			 the outcomes of which, reduce emissions of short-lived climate pollutants, but
			 these programs are scattered across multiple agencies and there is insufficient
			 coordination to maximize reductions of these pollutants. In February 2012, the
			 Government Accountability Office published an annual report,
			 Opportunities to Reduce Duplication, Overlap and Fragmentation, Achieve
			 Savings, and Enhance Revenue, which examined the efficiency and efficacy
			 of government programs, including those that address diesel emissions that
			 contain black carbon, a short-lived climate pollutant.
				(6)Executive Order
			 13514 requires Federal agencies to develop plans for reducing
			 hy­dro­fluo­ro­car­bons and methane, but few agencies have focused on these
			 compounds in their annual Strategic Sustainability Performance Plans.
				(7)Because of their short atmospheric
			 lifetimes, reducing global emissions of short-lived climate pollutants can
			 quickly cut the rate of global temperature rise in half, by 2050, and help
			 stabilize global temperatures below 2 °C above pre-industrial temperatures by
			 2100, when combined with reductions of global emissions of carbon dioxide.
			 Cutting short-lived climate pollutants along with carbon dioxide can also
			 reduce the rate of projected global sea-level rise by half and total sea-level
			 rise by a third. Steps to reduce short-lived climate pollutants are likely to
			 have air quality and public health benefits as well.
				(b)PurposeThe
			 purpose of this Act is to—
				(1)coordinate and
			 optimize the Federal Government’s existing efforts to address short-lived
			 climate pollutants;
				(2)reduce overlap and
			 duplication of such efforts; and
				(3)encourage Federal
			 operations, programs, policies, and initiatives to reduce short-lived climate
			 pollutants by—
					(A)ensuring that the coordinated Federal
			 programs are effective and forward-looking in their efforts to control
			 short-lived climate pollutants;
					(B)ensuring
			 coordination of such Federal operations, programs, policies, and initiatives
			 with State, local, regional, tribal, and industry efforts; and
					(C)supporting such
			 State, local, regional, tribal, and industry efforts.
					3.Task force on
			 super pollutants
			(a)EstablishmentNot later than 90 days after the date of
			 the enactment of this Act, the President shall establish the Task Force
			 on Super Pollutants (referred to in this section as the Task
			 Force).
			(b)DutiesThe
			 Task Force shall—
				(1)review existing
			 and potential policies and measures that promote reduction of short-lived
			 climate pollutants, in part by identifying and evaluating programs and
			 activities of the Federal government that contribute, or could contribute, to
			 such reduction;
				(2)identify and
			 recommend specific existing Federal programs and activities evaluated under
			 paragraph (1) that are unnecessarily duplicative and can be consolidated to
			 achieve greater efficiency and effectiveness;
				(3)identify gaps
			 where programs do not exist, and recommend focused programs and activities to
			 fill these gaps to achieve reductions of short-lived climate pollutants, with
			 an emphasis on industry standards and public-private partnerships where
			 possible;
				(4)identify, compile,
			 evaluate, and develop best practices for reductions of short-lived climate
			 pollutants, including by—
					(A)identifying and
			 evaluating both domestic and international best practices and standards
			 practiced and set by governments, industry in each sector listed in subsection
			 (c)(5), standards bodies, and other relevant institutions; and
					(B)identifying and
			 evaluating cost-effective mitigation projects, strategies, and policies at the
			 State, local, and tribal level, with the greatest potential for reduction of
			 short-lived climate pollutants; and
					(5)not later than 18 months after the date of
			 enactment of this Act, submit to Congress a report on the findings and
			 recommendations developed under paragraphs (1) through (4).
				(c)MembersThe
			 task force established under subsection (a) shall include representatives
			 of—
				(1)all relevant
			 Federal agencies, including—
					(A)the Secretary of
			 Energy;
					(B)the Administrator
			 of the Environmental Protection Agency;
					(C)the Secretary of
			 the Interior;
					(D)the Secretary of
			 Transportation;
					(E)the Secretary of
			 Agriculture;
					(F)the Secretary of
			 State;
					(G)the Secretary of
			 Commerce; and
					(H)the Secretary of
			 Health and Human Services;
					(2)relevant offices
			 and councils within the Executive Office of the President, including—
					(A)the Office of
			 Management and Budget;
					(B)the Office of
			 Science and Technology Policy; and
					(C)the Council on
			 Environmental Quality;
					(3)State, local, and
			 tribal governments or associations;
				(4)academic and
			 non-governmental organizations with expertise in short-lived climate
			 pollutants; and
				(5)relevant industry
			 organizations, representing at least the following sectors:
					(A)Energy supply and
			 transmission, including fossil fuels.
					(B)Solid
			 waste.
					(C)Transportation.
					(D)Chemical
			 manufacturing and user industries.
					(E)Agriculture.
					(F)Wastewater.
					(G)Buildings.
					(H)Other sectors as
			 determined appropriate by the President.
					(d)DefinitionIn
			 this Act, the term short-lived climate pollutant means any of the
			 following:
				(1)Black
			 carbon.
				(2)Methane.
				(3)Hydrofluorocarbons.
				(4)Tropospheric ozone
			 and its precursors.
				(5)Emissions from
			 banks of ozone-depleting substances.
				
